Plaintiff in error was convicted of violating the prohibitory law in the county court of Okfuskee county on the 18th day of January, 1910, and was thereafter, during the same month, sentenced by the court to pay a fine of one hundred dollars and be imprisoned in the county jail one hundred twenty days. The appeal was filed in this court on the 20th day of April, 1910. No brief has been filed on behalf of plaintiff in error and no appearance made for oral argument. The judgment of the lower court is affirmed for want of prosecution under rule 4.